Benjamin, J.,
concurs in the annulment of the determination and granting of the petition, with the following memorandum: In my opinion, petitioner was denied the equal protection of the laws because the tax on admissions to harness horse race meetings in Nassau and Westchester Counties was increased to 30%, whereas the tax on harness horse race meetings in other counties of the State remained at 15%. In addition, it is my opinion that the statute, although general in form, was so limited with restrictions and conditions as to make it in effect a local law and thus was violative of the Home Rule provisions of the State Constitution, without a request therefor by the Board of Supervisors or a certificate of necessity by the Governor (cf. Matter of Henneberger, 155 N. Y. 420; Matter of Mayor of City of New York [Elm St.], 246 *537N. Y. 72).